Citation Nr: 0706156	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, 
to include as due to a service-connected deviated nasal 
septum.   

2.  Entitlement to service connection for a bilateral hip 
disability. 

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for diabetes, glaucoma, cataracts, and 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania, (hereinafter RO&IC).  


FINDINGS OF FACT

1.  The medical evidence of record does not show that 
bronchial asthma is related to military service, nor does the 
medical evidence of record show that bronchitis is related to 
the service-connected deviated nasal septum. 

2.  A bilateral hip disability is not shown to be related to 
military service and arthritis in the hip was not shown 
within one year of separation from service.  

3.  The record on appeal does not contain medical evidence 
that diabetes, glaucoma, cataracts, or hepatitis is due VA 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in furnishing medical 
treatment.

4.  The record on appeal does not contain medical evidence 
that diabetes, glaucoma, cataracts, or hepatitis is due to an 
event not reasonably foreseeable in furnishing his medical 
treatment.




CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 

2.  A bilateral hip disability was not incurred in or 
aggravated by active military service, nor can it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for diabetes, glaucoma, cataracts, and hepatitis have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims on appeal, VA has met 
the notice and duty to assist under applicable statute and 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  As requested in the 
March 2005 remand, the veteran was provided with a letter in 
April 2005 that satisfied the duty to notify provisions.  The 
veteran's service medical records have been obtained, along 
with VA medical records.  The veteran has been afforded VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



A. Service Connection Claims 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, to include 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

The service medical records, including the January 1971 
separation examination, reflect no evidence of asthma or a 
hip disability.  The post service evidence includes a January 
1986 Pennsylvania Bureau of Disability Determination report 
that includes a notation that the veteran had asthma "which 
he acquired as an adult."  It was also noted on this report 
that the veteran had hip pain due to arthritis.  A March 1987 
VA examination showed that the veteran reported to the 
examiner that he had arthritis with pain in the hips for six 
years.  An x-ray conducted at that time demonstrated 
avascular necrosis of the head of the femur at both hip 
joints, with secondary degenerative changes.  The reports 
from this examination also showed that the veteran noted that 
he had asthma for about 6 years.  An August 1991 VA 
examination report reflected a reported history of the 
veteran having asthma since 1980.  

Despite the history as set forth above, which did not reflect 
any treatment for the hips during service or for 
approximately 15 years after service, a January 1992 VA 
clinical record reflected complaints of hip pain, said to 
have "originally started in service in [19]69."  As this 
notation was not in accord with the facts, it was based 
solely on a history provided by the veteran.  The examiner 
also did not at that time express an opinion as to the 
etiology of the veteran's hip disability.  As such, this 
statement is not competent medical evidence and is of minimal 
probative value.  See LeShore v. Brown, 8 Vet. App. 409 
(1995) (holding that the filtering of the veteran's account 
of his military service through his physician does not 
transform the veteran's account into competent medical 
evidence, or an accurate account of those experiences, merely 
because the transcriber happens to be a medical 
professional). 

As arthritis is demonstrated many years after service, 
service connection for arthritis in the hips cannot be 
granted on presumptive basis.  The lack of objective clinical 
evidence referring to bronchial asthma or a hip disability 
from service separation in 1971 until 1986 also weighs 
heavily against the veteran's claims.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition). 
 
Review of the remaining clinical evidence does not reveal any 
competent medical evidence that relates bronchial asthma or a 
hip disability to military service.  A May 2006 VA medical 
opinion completely rejected the notion that the veteran's 
bronchial asthma was etiologically related to the service-
connected deviated nasal septum.  

The veteran's statements regarding the etiology of bronchial 
asthma and a hip disability cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, the Board finds that the probative 
weight of the negative objective clinical evidence as set 
forth above exceeds that of the unsupported assertions of the 
veteran.  

Thus, as the preponderance of the evidence is against the 
veteran's claims for service connection for bronchial asthma 
and a bilateral hip disability, the benefit of the doubt 
doctrine is inapplicable, and these claims must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 
B. 1151 Claim

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The evidence of record, to include that associated with VA 
hip surgery in the spring of 1992 and hospitalization 
thereafter, does not contain any competent medical evidence 
that supports a conclusion that the veteran developed 
diabetes, glaucoma, cataracts or hepatitis as a result of 
fault on the part of any VA personnel or an event which was 
not reasonably foreseeable.  

As for the statements and testimony from the veteran 
asserting that the disabilities at issue were the result of 
improper treatment, to include a faulty epidural, a 
transfusion of "contaminated" blood, and/or complications 
from steroids, a layperson without medical training, such as 
the veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu, 2 Vet. App. at 494-5.  

Thus, the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
diabetes, glaucoma, cataracts, and hepatitis under the 
provisions of 38 U.S.C.A. § 1151.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49. 

ORDER

Service connection for bronchial asthma, to include as due to 
a service-connected deviated nasal septum, is denied. 

Service connection for a bilateral hip disability is denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
diabetes, glaucoma, cataracts, and hepatitis is denied.   


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


